Appeal by employer and carrier from an award of disability compensation. Appellants challenge the method used by the hoard in determining claimant’s average weekly wage. Claimant was employed regularly on a full-time job as a delicatessen clerk. As a part-time job on every Sunday he.drove a taxi. He sustained an injury in the latter employment. The board has computed his weekly wage pursuant to subdivision 3 of section 14 of the Workmen’s Compensation Law, and arrived at an average weekly wage of $69.26 with a weekly compensation rate of $46.17, which is higher than his actual weekly compensation as a taxi driver. This is clearly a ease of dual and dissimilar employment, in fact it is conceded. Under the circumstances the board was justified in using the method authorized by subdivision 3 of section 14 of the Workmen’s Compensation Law. (Matter of Stallone v. Liebmann Breweries, 12 A D 2d 716, affd. 10 N Y 2d 907; Matter of Ednie v. Five Star Beverage Co., 16 A D 2d 845; Matter of Marlin v. Y N Cab Corp., 17 A D 2d 876.) Award affirmed, with costs to the Workmen’s Compensation Board. Bergan, P. J., Coon, Gibson and Taylor, JJ., concur; Herlihy, J.: I concur on the authority of Matter of Stallone v. Liebmann Breweries (10 N Y 2d 907).